Citation Nr: 1452383	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a Government-furnished grave marker for a Veteran who died prior to November 1, 1990, and was buried in a private cemetery with a privately purchased monument grave marker.


REPRESENTATION

Appellant represented by:	Daniel J. Mannion, One-Time Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to November 1946 and active air service from June 1952 to May 1956.  He died in August 1990; the appellant is his nephew.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) National Cemetery Administration Memorial Programs Service Processing Site in Ft. Leavenworth, Kansas.

The Board has reviewed the physical and Veterans Benefits Management System (VBMS) claims files.

The Board notes that the appellant executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the above-listed representative in conjunction with the claim currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630 (2014), which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.  It includes a statement signed by the appellant and the representative indicating that no compensation would be paid or charged for the services.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified during a July 2014 hearing before a Veterans Law Judge (VLJ); however, technical difficulties prevented the production of a written transcript.  The appellant was notified in October 2014 and he subsequently requested a new Travel Board hearing at his local Regional Office (RO).

Accordingly, the case is REMANDED for the following action:

The appellant must be scheduled for a Travel Board hearing at his local RO at the earliest available opportunity.  The RO must notify the appellant of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



